DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 was considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  “based at least in part on execution of the one or more documents” should read “based at least in part on execution of the one or more electronic documents”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 21 respectively of U.S. Patent No. 10546264. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 21 of the patent 10546264 are narrower in scope and anticipate the current claims 1 and 10. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10546264 in view of Conant (US 20020129056). Claim 21 of the said patent anticipated all limitations of claim 19 up to the “formatting” step. In regards to the “an executable portion configured for formatting, by the on-demand engagement server, a report that is customized for display based at least on the one or more parameters, wherein the report at least partially indicates the electronic execution of the one or more electronic documents; based at least in part on the formatting of the report and pinging, via a network communication to a database, causing display, by the on-demand package engagement server, of the report.”, claim 19 does not disclose but Conant discloses formatting a final contract report based on the clauses and the parameters entered and agreed upon by the multiple parties. The signed and executed final contract report is saved on a server and a URL is provided to the parties in order to view a copy of the final contract report (please see paragraphs 36-39, 45-52 and 74)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “one or more [logs] containing at least one or more parameters, customer data associated with at least one customer, carrier data associated with at least one carrier, and supplier data associated with at least one supplier; receive qualification data associated with the at least one customer; calculate, based at least in part upon the qualification data, the one or more parameters, and the customer data, whether the at least one customer is a qualified customer; in response to calculating that the at least one customer is a qualified customer, determine, based at least in part upon the carrier data and the supplier data, whether the qualified customer is a targeted customer; based at least in part on the determining that the qualified customer is a targeted customer, generate one or more documents for execution by at least the targeted customer, the carrier, and the supplier; and based at least in part on the execution of the one or more documents, cause one or more physical activities to be performed that implement on-demand packaging configuration for least one facility operated by the targeted customer.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites one or more memory storage areas and one or more computer processors as additional elements. Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“facilitating placement of one or more right-size packaging machines at the at least one facility “is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“generating computer-readable code that instructs a system to fabricate one or more right-size packaging machines“ is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“generating computer-readable code that instructs a system to deliver one or more right-size packaging machines to the at least one facility“ is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 5/6/7/8/9 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving and storing within one or more logs at least one or more parameters, customer data and qualification data associated with at least one customer corresponding to at least one consignor, carrier data associated with at least one carrier, and supplier data associated with at least one supplier that supplies package material; calculating based at least in part upon the qualification data, the one or more parameters, and the customer data, whether the at least one customer is a qualified consignor; in response to identifying the qualified consignor, determining based at least in part upon the carrier data and the supplier data, whether the qualified consignor is a targeted consignor; based at least in part on the qualified consignor being a targeted consignor, generating one or more documents for execution by at least the targeted consignor, the at least one carrier, and the at least one supplier; and based at least in part on execution of the one or more documents, facilitate one or more physical activities to be performed that implement on-demand packaging configuration for least one facility operated by the targeted customer.
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites one or more memory storage areas and at least one computer processor as additional elements. Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 11 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“facilitating placement of one or more right-size packaging machines at the at least one facility “is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 12 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“generating computer-readable code that instructs a system to fabricate one or more right-size packaging machines“ is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 13 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“generating computer-readable code that instructs a system to deliver one or more right-size packaging machines to the at least one facility“ is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 14/15/16/17/18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving qualification data associated with at least one customer, the qualification data corresponds to data that indicates whether the at least one customer satisfies criteria to qualify for engagement in an on-demand packaging configuration; retrieving at least one or more parameters and based at least in part thereon and further upon the qualification data and additional customer data calculating whether the at least one customer is a qualified customer; in response to identifying the qualified customer, determining based at least in part upon carrier data and supplier data, whether the qualified customer is a targeted customer;  - 61 - 4828-6387-5246 vigenerating one or more documents for execution by at least the targeted customer, a carrier, and a supplier; based at least in part on execution of the one or more documents, facilitating implementation of the on-demand packaging configuration at the at least one facility operated by the targeted customer; formatting a report that is customized for display based at least on the one or more parameters, wherein the report at least partially indicates the execution of the one or more documents; display the report”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites at least one computer readable storage medium, one or more processors, on-demand engagement server, a computer network, an engagement tool, electronic documents and electronic execution as additional elements. Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. 
Additionally, the claim recites “based at least in part on the formatting of the report and pinging, via a network communication to a database, causing display, by the on-demand package engagement server, of the report”. The “causing” limitation is recited at a high level of generality (i.e., as a general means of outputting data), and amounts to mere data outputting, which is a form of insignificant extra solution activity. The network communication and the database that perform the “causing” step are also recited at a high level of generality and merely automates the “causing” step. 
Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0160257)(see at least paragraphs 55, 58-59, 62, 75-76, 80-82, 125-134) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network and storing and retrieving data from a memory are well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the “causing” step is well understood, routine and conventional activity is supported by Berkheimer. 
Dependent claim 20 is also directed to an abstract idea without significantly more because it further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (“wherein the one or more parameters include computer-readable parameters that generate computer-code based instructions that are configured to facilitate implementation of right-size packaging production configuration “is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Novelty and Non-Obviousness
Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of the independent claims.
The closest applied art is Hu (US 2007/0299686). Hu is directed towards methods for interfacing with digital scales configured with remote client computer devices. Hu discloses the customer, carrier and supplier data; receiving qualification data associated with the at least one customer and calculating whether the at least one customer is a qualified customer based on the qualification data. However, Hu does not disclose “in response to calculating that the at least one customer is a qualified customer, determine, based at least in part upon the carrier data and the supplier data, whether the qualified customer is a targeted customer; based at least in part on the determining that the qualified customer is a targeted customer, generate one or more documents for execution by at least the targeted customer, the carrier, and the supplier”. Hu further does not disclose “based at least in part on the execution of the one or more documents, cause one or more physical activities to be performed that implement on-demand packaging configuration for least one facility operated by the targeted customer”. 
The closest applied art is Phillips (US 2005/0071244). Phillips is directed towards facilitating shipping via a third-party payment service. Phillips discloses in response to identifying the qualified customer, determine, based at least in part upon the carrier data and the supplier data, whether the qualified customer is a targeted customer. However, Phillips does not disclose at least “based at least in part on the determining that the qualified customer is a targeted customer, generate one or more documents for execution by at least the targeted customer, the carrier, and the supplier; and based at least in part on the execution of the one or more documents, cause one or more physical activities to be performed that implement on-demand packaging configuration for least one facility operated by the targeted customer.”
The closest applied art is Pettersson (US 2013/0000252). Pettersson is directed towards creating on demand packaging based on customer arrangement of items. Pettersson discloses upon execution of the one or more documents, facilitate implementation of the on-demand packaging configuration at the at least one facility operated by the targeted customer. However, Pettersson does not disclose “based at least in part on the determining that the qualified customer is a targeted customer, generate one or more documents for execution by at least the targeted customer, the carrier, and the supplier; and based at least in part on the execution of the one or more documents, cause one or more physical activities to be performed that implement on-demand packaging configuration for least one facility operated by the targeted customer.”
The closest non-applied art is Olsson “Packaging, Containers for Industrial Materials”, published by Wiley Online Library, on June 17th, 2005, hereinafter “Olsson”. Olsson is directed towards a discussion of the variety of packaging alternatives, sizes, materials and application in the chemical shipping industry. However, Olsson is silent on any of the limitations of the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628